Title: Edward McDermott Roe to James Madison, 7 May 1831
From: Roe, Edward McDermott
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Mobile Alabama,
                                
                                 May the 7th 1831
                            
                        
                        
                        I hope the cause and subject of this letter may excuse my intrusion on your retirement. It is written in the
                            hope that you will not consider the subject or the writer unworthy of your admonishment where you believe it to be
                            proper—In the spring of Eighteen Hundred and twenty five by the Providence of God, I by a
                            personal act won an unrestricted freedom from the Roman. Catholic. Church. That church is commonly known to profess its
                            own infalibility. It has in more than one instance, transfered the property and soverighnty, of one people to an other
                            people—Considering the wholesome variety in the Constitutions of Men, of Climate, of soil and of Geographic locality, all
                            of which do constitute an interesting whole, It was a vexacious and bitter Act—In the same spring of twenty five, To
                            ascertain for myself how much might be hoped for from the Honorable H. Clay, I had a short conversation with him at
                            Washington. City. In the course of it I endeavoured to impress him with the opinion that Commerce is the true interest of
                            the United States—I found it necessary to oppose him and I have done so—As I believe the local Legislator may be, and
                            certainly can be better aquainted with the natural interest of his location than with any other, I hold that the Power
                            Created by any Union of States should be confined as far as possible to purposes, of defence external, and international
                            duties—Consequently I am opposed to the spirit of Ceasar—Having read last fall in a news
                            paper a remark of the Honorable Mr. Webster, That we weir in Ceasar Boat, I embraced an
                            opportunity afforded to me on board of a Steamer on the Missisippi—to say that I did not belive Mr. Webster to be a
                            profound Man, refering to his own remark as an evidence of it, at the same time I refered, to yourself as being a Jewel to
                            theese States. Will you pardon me for having done so. I now see by the papers that the Honorable Mr. Webster has very
                            markedly refered the public mind to you—may I hope that you will not be unwilling to admonish me—And improve the public
                            with the aid of your experience I pray that your age may be as happy as your youth has been Glorious—Be pleased to
                            receive the assurance of my unfeined Respect—
                        
                        
                            
                                Edward. Mc.Dermott. Roe.
                            
                        
                    